UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

                                                             Index No. 20-CV- 5379
 Namho Cho, Gunnwook Ma, John Lee and Jae
 Yeun Kang

                     Plaintiffs,
        v.                                                   COMPLAINT

 O2 BBQ CORP., GALAXY BAR & GRILL
 RESTAURANT INC, SUNG HO CHO, AND
 SUNG HEE IM

                    Defendants,                              JURY TRIAL DEMANDED



     Plaintiffs, Namho Cho, Gunnwook Ma, John Lee and Jae Yeun Kang, through their

attorneys, for their Complaint against O2 BBQ CORP, Galaxy Bar & Grill Restaurant

Inc, Sung Ho Cho and Sung Hee Im (“Defendants”), state as follows:


                           NATURE OF PLAINTIFFS’ CLAIMS


1.           This lawsuit arises under the Fair Labor Standards Act, 29 U.S.C. §201, et. seq.

(“FLSA”), the New York Labor Law (“NYLL”), N. Y. Lab. Law § 650 et seq. and New

Jersey Wage Payment Law, N.J.S.A. §§ 34:11-4.1 et seq.; the New Jersey Wage and Hour

Law, N.J.S.A. §§ 34:11-56a et seq.; and the New Jersey Wage and Hour Regulations,

N.J.A.C. §§ 12:56 et seq. for Defendants' failure to properly pay minimum wage and

overtime compensation to Plaintiffs. Plaintiffs also claimed Defendants’ violation under

NYLL § 195(1)(a) Wage Theft Protection Act. During the course of their employment by

Defendants, Plaintiffs regularly worked over forty (40) hours per week. Defendants did

not pay their minimum and overtime wage properly. Plaintiffs further allege that

Defendants' failure to pay minimum and overtime wages is willful and intentional.

                                             1
                                         THE PARTIES

2.    Defendant O2 BBQ Corp is doing business as O2 BBQ restaurant at 45-53 Bell Blvd,

Bayside NY 11361.

3.     Defendant Galaxy Bar & Grill Restaurant Inc is doing business as O2 BBQ restaurant

at 7000 Kennedy Blvd. E, Guttenburg, NJ 07093.

4.     Plaintiffs were at all times relevant hereto employees of Defendants.

5.     Plaintiffs were at all times relevant hereto individuals employed in the State of New

York by Defendants.

6.     Plaintiffs were at all times relevant hereto resided in the State of New York.

7.     Plaintiffs were at all times relevant hereto non-exempt employees within the meaning

of the FLSA, NYLL, NJ Law, and the implementing rules and regulations of the FLSA,

NYLL and NJ Law.

8.     All Plaintiffs worked as server but defendants never issued tip credit notice pursuant to

NYLL to any of the plaintiffs.

9.     From about April 12, 2018, until October 14, 2020, Plaintiff Namho Cho began his

work for O2 BBQ Corp at about 10:40 a.m. and ended at about 11:00 p.m. ~12 a.m. for

about 6-7 days a week. He worked over 10 hours a day and 60 to 80 hours a week and he was

paid $35.00 for a full day and $25.00 for a half day until July 2018. From July 2018 until

October 28, he was paid $50 for a full day and $35 for a half day. From October 29, 2018, he

was paid $60 for a full day and $40 for a half day. From September 26, 2020 until October 14,

2020, he was paid $90 for a full day and $50 for a half day.

10.    Plaintiff Gunnwook Ma started his work for Galaxy Bar & Grill Restaurant Inc about

July 2, 2018 until February 15, 2020. He began his work around 10:30 a.m. and ended at


                                               2
11:00~12:00 p.m. for 6 or 7 days per week. He worked at both locations NJ and NY. He

worked over 10 hours a day and 60 to 80 hours a week and he was paid $35.00 for a full day

and $25.00 for a half day. Later his daily wage was increased to $45 for a full day and $30 for

a half day.

11.    From about May 6, 2019, until January 7, 2020, Plaintiff John Lee began his work for

O2 BBQ Corp at about 10:00 a.m. and ended at about 11:00 p.m. ~12:00 a.m. for 6-7 days a

week. He worked over 10 hours a day and 60 to 80 hours a week and he was paid

$35.00~$40.00 for a full day and $25.00 for a half day.

12.    Plaintiff Jae Yeun Kang worked for O2 BBQ Corp from November 14, 2019 until

January 7, 2020. She worked for 3-5 days a week and 6.5 ~12 hours a day during her

employment period. She was paid $35.00 for a full day and $25.00 for a half day.

13.    During some part of this period of time, Plaintiffs regularly and customarily at the

specific instructions and demand of Defendants actually performed work for Defendants in

excess of forty (40) hours per week.

14.    Plaintiffs performed work for Defendants the said hour's work as an express condition

of their continued employment.

15.    Plaintiffs regularly worked more than 40 hours a week and were never paid the

overtime wages.

16.    Plaintiffs performed manual labor for Defendants.

17.    Plaintiffs were assigned to the said manual labor by Defendants.

18.    Plaintiffs were not required to possess any specialized skills in order to do the assigned

work for Defendants.

19.    Plaintiffs did not have to supply their own tools and equipment in connection with

their work for Defendants.
                                               3
20.    Plaintiffs were required to report to work for Defendants at a certain time.

21.    Plaintiffs could not set their own hours of work for Defendants.

22.    Plaintiffs were not compensated at the proper overtime rate for hours worked in excess

of forty (40) hours per week.

23.    Defendants Sung Hee Im and Sung Ho Cho are at all relevant times hereto engaged in

the business of O2 BBQ CORP and Galaxy Bar & Grill Restaurant Inc.

24.    The defendants, O2 BBQ CORP (“O2 BBQ”), and Galaxy Bar & Grill Restaurant Inc

(“GBGR”) are at all relevant times hereto engaged in interstate commerce.

25.    The defendants Sung Hee Im (“Im”) and Sung Ho Cho (“Cho”) managed, supervised,

established and administered the terms and conditions of Plaintiffs’ employment.

26.    Defendants Cho and Im participated in and approved of the unlawful pay practices of

the business O2 BBQ restaurants in the State of New Jersey and State of New York.

27.    Defendants Cho and Im were involved in assigning work to the Plaintiffs.

28.    Defendants Cho and Im had the power and authority to discipline Plaintiffs.

29.    Defendants Cho and Im exercised authority over the terms and conditions of

Plaintiffs’ employment and how much and the manner in which Plaintiffs were paid.

30.    Defendants Cho and Im hired Plaintiffs.

31.    Defendants Cho and Im were in charge of paying employees.

32.    Defendants Cho and Im told Plaintiffs where to work and when to work.

33.    Defendants employed Plaintiffs to do work for them in the State of New Jersey and

State of New York.

34.    Defendants, during all relevant times, were subject to the FLSA due to the nature of

their business and revenues earned.



                                               4
35.    Defendants provided the tools and equipment and materials for the Plaintiffs to do

their job with Defendants.

36.    Defendants held Plaintiffs out as employees.

37.    Defendants employed and paid Plaintiffs as their employees.

38.    Defendants are employers within the meaning of the term of the Fair Labor Standards

Act, 29 U.S.C. § 203(d), the NYLL and New Jersey state law.

39.    Defendants never obtained legal advice or counsel that their overtime pay practices

and/or policies were compliant with state and federal wage-hour laws.

40.    Defendants never obtained any written guidance from the U.S. Department of Labor

concerning their pay practices and policies.

41.    No exemption from overtime applies or applied to Plaintiffs when they worked more

than 40 hours in a workweek for Defendants.

42.    Defendants failed to pay Plaintiffs overtime premium for all hours worked in excess of

40 hours per workweek.

43.    Defendants' failure to pay Plaintiffs at the proper minimum and overtime rate was

intentional and willful.

44.    Defendant O2 BBQ CORP is a New York corporation and is an enterprise as defined

by Section 3(r)(1) of the FSLA, 29 U.S.C. §203(r)(I), and is an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of Section

3(s)(1)(A) of FLSA 29 U.S.C. §203(s)(1)(A).

45.    Defendant Galaxy Bar & Grill Restaurant Inc is a New Jersey corporation and is an

enterprises as defined by Section 3(r)(1) of the FSLA, 29 U.S.C. §203(r)(I), and is an

enterprise engaged in commerce or in the production of goods for commerce within the

meaning of Section 3(s)(1)(A) of FLSA 29 U.S.C. §203(s)(1)(A).
                                               5
46.    Upon information and belief, O2 BBQ CORP and Galaxy Bar & Grill Restaurant Inc

have been, at all relevant times, an enterprise engaged in commerce within the meaning of

FLSA in that they (i) had employees engaged in commerce or in the production of goods for

commerce and handling, selling or otherwise working on goods or materials that have been

moved in or produced for commerce by any person; and its (ii) annual gross volume of sales

or business is not less than $500,000.

47.    Upon information and belief, Defendant O2 BBQ CORP at all relevant times, was an

employer as defined by FLSA and NYLL.

48.    Upon information and belief, Defendant Galaxy Bar & Grill Restaurant Inc at all

relevant times, was an employer as defined by FLSA and N.J.S.A/N.J.A.C.

49.    Defendant Sung Hee Im is resident of Bergen County of New Jersey and the owner of

the corporation defendants O2 BBQ Corp and Galaxy Bar & Grill Restaurant Inc.

50.    Defendant Sung Ho Cho is resident of Queens County and he is a partner or owner of

O2 BBQ Corp and Galaxy Bar & Grill Restaurant Inc.

                                  JURISDICTION AND VENUE

51.    This Court has jurisdiction over Plaintiffs’ FLSA claims pursuant to 29 U.S.C. §

216(b). Venue is proper in this judicial district as corporation defendant is located in the

district and one of individual defendant is a resident in this judicial district pursuant to 28

U.S.C. § 1391. This Court has supplemental jurisdiction over Plaintiffs’ New York State Law

and New Jersey State Law claims pursuant to 28 U.S.C § 1367.


                                          COUNT I
                                 FAIR LABOR STANDARDS ACT
                                      Minimum Wage Claim




                                                 6
52.      Plaintiffs hereby incorporate by reference the foregoing paragraphs of this Complaint

into this count.

53.      The FLSA requires employers, such as Defendants, to pay employees the minimum

wage for all hours worked.

54.      At all relevant times, 29 U.S.C. § 206 has defined the minimum wage under the

FLSA. Prior to July 23, 2008 (during the applicable statute of limitations), the federal

minimum wage was $6.55 an hour. Since July 24, 2009, the federal minimum wage has been

$7.25 an hour.

55.      During the applicable statute of limitations, Defendants have failed to pay Plaintiffs

the federally mandated minimum wage for all hours worked.

56.      Plaintiffs do not or did not perform job duties or tasks that permit them to be exempt

from minimum wage as required under the FLSA.

57.      The foregoing conduct, as alleged herein, constitutes a willful violation of the FLSA

within the meaning of 29 U.S.C. § 255(a).

58.      Plaintiffs seek damages in the amount of all respective unpaid minimum wage

compensation at minimum wage rate effective during the applicable workweek, plus

liquidated damages, as provided by the FLSA, 29 U.S.C. § 216(b), interest, and such other

legal and equitable relief as the Court deems just and proper.

59.      Plaintiffs seek recovery of all attorneys’ fees, costs, and expenses of this action, to be

paid by Defendants, as provided by the FLSA, 29 U.S.C. § 216(b).

      WHEREFORE, plaintiffs pray for judgment in their favor and against the defendants,

and each of them, and for the following relief:

A.       damages in an amount equal to the unpaid wages due and owing to the plaintiffs,

which were wrongfully converted to the defendants’ use as described above;
                                                   7
B.     interest on all amounts awarded;

C.     attorneys’ fees, together with costs of suit and collection; and

D.     such further relief as may be fair and just in the premises


                                         COUNT II
                              FAIR LABOR STANDARDS ACT
                                      Overtime Wages
60.    All allegations of the Complaint are expressly incorporated herein and Plaintiffs repeat

and reallege each and every allegation set forth in this Complaint as though set forth fully at

length herein.

61.    This count arises from Defendants' violation of the Fair Labor Standards Act, 29

U.S.C. §201. et. seq., and for their failure to pay overtime wages to Plaintiffs for all hours

worked.

62.    For a certain period of their employment, Plaintiffs regularly worked more than 40

hours a week and was never paid the proper amount of overtime wages.

63.    This Court has jurisdiction to hear this Count pursuant to 29 U.S.C. §216(b) and

venue is proper in this judicial district.

64.    During the course of their employment by Defendants, Plaintiffs were not exempt

from the overtime wage provisions of the Fair Labor Standards Act, 29 U.S.C. §207.

65.    Plaintiffs were directed by Defendants to work and did so work, in excess of forty (40)

hours per week.

66.    Pursuant to 29 U.S.C. §207, for all weeks during which Plaintiffs worked in excess of

forty (40) hours, Plaintiffs were entitled to be compensated at a rate of one and one-half times

their regular rate of pay.

67.    Defendants did not compensate Plaintiffs at a rate of one and one-half times their



                                                 8
regular rate of pay for hours worked in excess of forty (40) hours in individual workweeks.

68.    Defendants’ failure and refusal to pay overtime premium at one and one-half times

Plaintiffs’ rate of pay for hours worked in excess of forty (40) hours per week was a violation

of the Fair Labor Standards Act, 29 U.S.C. §207.

69.    Defendants willfully violated the Fair Labor Standards Act by refusing to pay

Plaintiffs overtime wages for hours worked in excess of forty (40) hours per week.

       WHEREFORE, Plaintiffs pray for a judgment against Defendants as follows:


A.     A judgment in the amount of one and one-half times Plaintiffs’ regular rate for all

hours which Plaintiffs worked in excess of forty (40) hours per week;

B.     Liquidated damages in an amount equal to the amount of unpaid overtime

compensation found due;

C.     Reasonable attorney’s fees and costs incurred in filing this action; and

D.     Such other and further relief as this Court deems appropriate and just.


                                       COUNT III
                                 NEW YORK LABOR LAW
                                  Minimum Wages Claim

70.    All allegations of the Complaint are expressly incorporated herein and Plaintiffs repeat

and reallege each and every allegation set forth in this Complaint as though set forth fully at

length herein.

71.    This Court has supplemental jurisdiction over the matters alleged herein pursuant to

28 U.S.C. §1367.

72.    The matters set forth in this count arise from Defendants' violation of the minimum

wage provisions of the Minimum Wage Act Article 19 New York State Labor Law §650 et

seq. Plaintiffs bring this action pursuant to NYLL §663.

                                                9
73.    At all relevant times herein, Defendants were “employers” as defined in the NYLL

§651-6, and Plaintiffs were “employees” within the meaning of that Act §651-5.

74.    Pursuant to NYLL §652-1, for all hours during which Plaintiffs worked, Plaintiffs

were entitled to be compensated minimum wages.

75.    Defendants did not compensate Plaintiffs minimum wages for all hours worked.

76.    Defendants violated the New York Labor Law by refusing to compensate Plaintiffs’

minimum wages for all hours worked.

77.    Pursuant to 19 NYLL 663-1 & 4, Plaintiffs are entitled to recover their unpaid wages

together with costs all reasonable attorney’s fees, prejudgment interest and an additional

amount as liquidated damages equal to one hundred percent (100%) of the total of

underpayments.

       WHEREFORE, Plaintiffs pray for a judgment against Defendants as follows:

A.     A judgment in the amount of unpaid minimum wages for all hours worked;

B.     Liquidated damages pursuant to the formula set forth in 19 NYLL 662;

C.     Reasonable attorney’s fees and costs incurred in filing this action; and such other and

further relief as this Court deems appropriate and just.


                                      COUNT IV
                                 NEW YORK LABOR LAW
                                    Overtime Wages

78.    All allegations of the Complaint are expressly incorporated herein and Plaintiffs repeat

and reallege each and every allegation set forth in this Complaint as though set forth fully at

length herein.

79.    This Court has supplemental jurisdiction over the matters alleged herein pursuant to

28 U.S.C. §1367.


                                               10
80.    The matters set forth in this Count arise from Defendant's violation of the overtime

compensation provisions of the 12 NYCRR §142-2.2.

81.    Pursuant to 12 NYCRR § 142-2.2, for all weeks during which Plaintiffs worked in

excess of forty (40) hours, Plaintiffs were entitled to be compensated at one and one-half

times their normal hourly rate of pay for hours worked in excess of forty (40) hours per week.

82.    Defendants failed to compensate Plaintiffs’ overtime wages for hours worked in excess

of forty (40) hours in individual workweeks.

83.    Defendants violated the NYLL overtime wage Law by not compensating Plaintiffs’

overtime wages for hours worked in excess of forty (40) hours in individual workweeks.

84.    Defendants willfully violated the NYLL overtime wage law by refusing to compensate

Plaintiffs at one and one-half times their regular rate of pay for hours worked in excess of

forty (40) hours per week.


WHEREFORE, Plaintiffs pray for a judgment against Defendants as follows:

A.     A judgment in the amount of unpaid overtime wages for all hours worked;

B.     Liquidated damages pursuant to the formula set forth in 19 NYLL 662;

C.     Reasonable attorney’s fees and costs incurred in filing this action; and

D.     Such other and further relief as this Court deems appropriate and just.


                                           COUNT V
                          Time of Hire Wage Notice Requirement Violation

85.    Plaintiffs re-allege and incorporate by reference all preceding paragraphs as though

fully set forth herein.

86.    The NYLL requires employers to provide a written notice of the rate or rates of pay

and the basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission,

                                                11
or other; allowances, if any, claimed as a part of the minimum wage, including tip, meal, or

lodging allowances; the regular payday designated by the employer; the name of the

employer; any “doing business as” names used by the employer; the physical address of

employer’s main office or principal place of business, and a mailing address if different; the

telephone number of the employer. NYLL §195-1(a).

87.    Defendants intentionally failed to provide notice to employees in violation of New

York Labor Law § 195, which requires all employers to provide written notice in the

employee’s primary language about the terms and conditions of employment related to the

rate of pay, regular pay cycle and rate of overtime on their first day of employment.

88.    Defendants not only failed to provide notice to each employee at Time of Hire but

also failed to provide notice to Plaintiffs even after the fact.

89.    Due to Defendants’ violations of New York Labor Law, Plaintiffs are entitled to

recover from Defendants, jointly and severally, $50 for each workday that the violation

occurred or continued to occur, up to $5,000, together with costs and attorneys’ fees pursuant

to New York Labor Law. N.Y. Lab. Law §198(1-b).

WHEREFORE, Plaintiffs pray for a judgment against Defendants as follows:

A.     An award of damages for Defendants’ failure to provide wage notice at the time of

hire as required under the New York Labor Law;

B.     Reasonable attorney’s fees and costs incurred in filing this action; and

C.     Such other and further relief as this Court deems appropriate and just.

                                          COUNT VI
                                NEW JERSEY STATE LAW
                             Minimum Wages and Overtime Claim
                              (only for Plaintiff Gunnwook Ma)




                                                 12
90.     All allegations of the Complaint are expressly incorporated herein and Plaintiff repeats

and realleges each and every allegation set forth in this Complaint as though set forth fully at

length herein.

91.     This Court has supplemental jurisdiction over the matters alleged herein pursuant to

28 U.S.C. §1367.

92.     Defendants intentionally and willfully failed to pay and refused to pay Gunnwook Ma

minimum wages, in violation of New Jersey Wage Payment Law, N.J.S.A. § 34:11-4.7, the

New Jersey Wage and Hour Law, N.J.S.A. § 34:11-56a, and the New Jersey Wage and Hour

Regulations, N.J.A.C. § 12:56-1.2(a)6.

93.     Defendants also intentionally and willfully failed and refused to pay Mr. Ma

overtime wages in violation of New Jersey Wage Payment Law, N.J.S.A § 34:11-4.1 et seq.,

the New Jersey Wage and Hour Law, N.J.S.A. § 34:11-56a4, and the New Jersey Wage and

Hour Regulations, N.J.A.C § 12:56-6.1.

94.     Pursuant to N.J.S.A. 34:11-4.10 and 34:11-58b, Plaintiff is entitled to recover his

unpaid wages together with costs all reasonable attorney’s fees, prejudgment interest and an

additional amount as liquidated damages equal to two hundred percent (200%) of the total of

underpayments


      WHEREFORE, Plaintiff Gunnwook Ma prays for a judgment against Defendants as

follows:

A.      A judgment in the amount of unpaid minimum wages for all hours worked;

B.      Liquidated damages pursuant to the formula set forth in N.J.S.A. 34:11-4.10 and

34:11-58b;

C.      Reasonable attorney’s fees and costs incurred in filing this action; and such other and


                                               13
further relief as this Court deems appropriate and just.



                                           JURY TRIAL

       A jury trial is demanded on all Counts.


       Respectfully submitted,

    Dated: November 5, 2020

                                                    /s/ Ryan Kim
                                                    Ryan J. Kim

                                                    Ryan J. Kim, Esq.
                                                    Ryan Kim Law, P.C.
                                                    222 Bruce Reynolds Blvd.
                                                    Suite 490
                                                    Fort Lee, NJ 07024
                                                    ryan@RyanKimLaw.com




                                               14
